Citation Nr: 0805735	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-05 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating evaluation in excess of 10 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 until 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 2004 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD, and no 
higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.129, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
assignments of effective date provisions were not provided 
until November 2007, the Board finds that the veteran is not 
prejudiced in this case by the Board's grant of an increase 
rating.  In this regard, the agency of original jurisdiction 
will be responsible for providing proper notice with respect 
to the effective date when they effectuate the grant.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

In this case, the Board is aware that the March 2004 notice 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this regard, the Board is aware of the veteran's 
statements in his April 2004 and July 2006 VA examinations 
and his November 2007 hearing testimony, in which 
descriptions were made regarding the effect of the service-
connected disability on employability and daily life.  These 
statements indicate an awareness on the part of the veteran 
that information about such effects, with specific 
examples, is necessary to substantiate a claim for a higher 
evaluation.  Significantly, the Court in Vazquez-Flores held 
that actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  Id., slip op. at 12, citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  These 
showings of actual knowledge satisfies the first and fourth 
requirements of Vazquez-Flores.

Finally, the May 2004 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in the December 2005 
Statement of the Case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  Thus, he has not been prejudiced by the 
March 2004 notice.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations in April 2004 and July 2006.  Although the 
veteran did indicate some dissatisfaction with his VA 
examination in his hearing testimony, the VA examiners 
provided findings in relation to relevant criteria in his 
claim.  They also had advanced medical training, experience, 
and had the opportunity to examine both the veteran and his 
claims file to provide a competent diagnosis and medical 
opinion concerning the veteran's condition. See Cox v. 
Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty 
to assist by providing a medical examination conducted by one 
able to provide "competent medical evidence" under § 
3.159(a) (1)."  The VA examiner was qualified through 
education, training, and experience to offer competent 
medical evidence. The veteran has also not provided any 
medical evidence to question the VA examiners' findings.  
Therefore, the Board finds that the examinations and 
associated opinions are adequate for a proper adjudication of 
the appeal.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The veteran essentially contends that his PTSD symptoms are 
more severe than indicated by his current 10 percent rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Under the relevant rating criteria, a 10 percent rating is 
warranted with occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting  
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the  
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene;  
difficulty in adapting to stressful circumstances (including  
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

VA outpatient treatment records indicated that his PTSD 
symptoms were generally stable and that he has received 
treatment for PTSD and other medical disorders over the 
years.  A May 2003 VA outpatient treatment record found him 
to be treated with Prozac for his PTSD and to be employed as 
a substance abuse counselor; he also ran an arcade business.  
He worked excessively and was getting worn out.  He slept 4 
hours a night, with early awakening.  Although he was not in 
a relationship, he did report having close friends.  He was 
well groomed, neat, calm and reserved.  Speech rate and 
volume were normal and mood was fair.  Affect was restricted 
and appropriate.  Thought process was logical and good.  
Suicidal and homicidal intention was denied, as were 
hallucinations and delusions.  Insight and judgment were 
good.  He was not a danger to himself or others.

A VA examination was provided the veteran in April 2004 and 
included a review of the claims file and VA medical center 
records.  The veteran indicated that his duties in service 
included radio operation and repair, the evacuation of 
deceased and wounded soldiers, and "friendly fire" while on 
patrol.  He lived alone, was employed as a counselor, and 
operated an arcade business.  A knee injury had caused him to 
become more sedentary.  He had also become more isolated and 
gambled more frequently.

The veteran reported feeling increasingly depressed and 
isolated.  His gambling had increased, and he spent more time 
on the couch sleeping or watching television.  He did not 
have an intimate relationship and felt suspicious and guarded 
with new people.  His knee injury made him unable to 
exercise, which he used to cope with his depression and 
anxiety.  

The veteran was casually dressed and neatly groomed for his 
appointment.  He had a calm affect and described his mood as 
depressed and cynical, tending to focus on the negative 
aspects of his work and regretting not having "done more" 
with his life.  He also criticized his gambling, but denied 
excessive spending.  Suicidal ideation and intent was denied.  
He reported good sleep quality, but that he sometimes slept 
excessively to avoid dealing with is emotions.  He also 
reported occasional dreams of combat, which have lessened 
over time.  His appetite was relatively stable, though he had 
gained weight due to his inability to exercise.  He also 
reported procrastination.

The veteran avoided social situations involving strangers, 
was suspicious of people's motives, and was unable to "talk 
openly."  He had close friends, but was otherwise isolated, 
increasingly so in previous months.  He feared his anxiety 
would increase with social situations and tended to stand or 
sit with his back to the wall in a crowd.  He did not get 
into arguments with people, but would later feel critical of 
himself for not asserting his needs.  He felt critical about 
the war in Iraq.  He sometimes watched movies or read about 
Vietnam.  Workplace difficulty was denied.  He had some 
startle response to unexpected noises, but reported 
improvement over his past response.  

The veteran's score on the Mississippi scale for combat-
related PTSD was on the low end, consistent with a mild 
degree of PTSD symptoms.  He reported a tendency toward 
violence when "pushed too far" and some distress to 
reminders of service.  He also reported an inability to feel 
emotionally close to others, occasional nightmares about 
combat, emotional numbing, flashbacks upon vivid combat 
reminders, an inability to laugh or cry, a lack of enjoyment, 
fear of certain urges, occasional difficulty falling and 
staying asleep, enhanced startle response, shame over combat 
activities, discomfort in crowds, avoidance of reminders of 
combat, memory impairment, and an inability to express his 
feelings to others.  He was also found competent to manage 
his funds.  He was diagnosed with chronic PTSD and dysthymic 
disorder.  A GAF score of 61 was assigned.  

Another VA examination was provided in June 2006 and included 
a review of his claims file and medical records.  The veteran 
was found to attend a PTSD group and continued treatment.  
His gambling was reported as a non-PTSD psychiatric/medical 
symptom.  He had had a roommate the prior year and has some 
friends.  He worked a lot and jogged every other day.  He had 
no history of suicide, violence, or assaultiveness.  He 
worked full time as a substance abuse counselor.  He drank 
occasionally with friends, and admitted to a gambling 
problem.  

The veteran was found to be clean, neatly groomed, and 
casually dressed. His psychomotor activity and speech were 
unremarkable.  The examiner found him cooperative, friendly, 
relaxed, and attentive.  Affect was normal and mood was good.  
He was oriented to person, time, and place and his attention 
was intact.  Thought process and content were unremarkable.  
No delusions were reported.  Judgment included understanding 
the outcome of behavior and there was no inappropriate 
behavior.  The veteran complained of problems with sleep 
onset and sleep maintenance insomnia, but that when he slept 
he slept well.  He also reported obsessive/ritualistic 
behavior, including doing a perimeter check nightly and 
burning documents with his name on them, but no panic 
attacks.  He reported occasional homicidal thoughts, without 
intent, as well as suicidal thoughts.  His impulse control 
was fair and he had no episodes of violence.  There was no 
problem with activities of daily living.  His remote memory 
and immediate memory were normal; recent memory was impaired, 
but that was regarded as possibly age related.  

Other PTSD symptoms included recurrent and intrusive 
distressing recollections of traumatic events, which included 
images, thoughts, perceptions, and dreams.  He also tried to 
avoid thoughts, feelings, and conversations associated with 
the trauma.  His interest or participation in significant 
activities was diminished.  He felt detached or estranged 
from others.  He also had difficulty falling or staying 
asleep, had irritability or outbursts of anger, 
hypervigilance, and exaggerated startle response.  His 
symptoms were chronic and frequency was daily to weekly, with 
perhaps one week of relief every few months.  He was also 
more cautious, more socially avoidant, and had not been able 
to establish meaningful relationships with women.  He 
struggled with his substance abuse counselor job and was 
stressed by the work.  His in-service trauma had eroded his 
trust in superiors and restricted his ability to bond.  He 
was diagnosed with PTSD and pathological gambling, with a GAF 
score of 64 for PTSD.  

A September 2006 VA outpatient treatment record found the 
veteran doing better, but feeling loss after deaths in the 
family and the loss of his roommate.  His arcade business 
also did not do well due to his apathy and he was frustrated 
over having to take medications.  He attended a PTSD group, 
which he found helpful.   He denied active suicidal or 
homicidal ideation and delusions.

The veteran was well groomed, casually dressed, polite, 
reserved, and cooperative.  Speech rate and volume were 
normal and mood a little better.  Affect was restricted and 
appropriate.  Thought process was good and organized, and 
judgment fair.  He was not a danger to himself or others.  He 
displayed no overt PTSD symptoms that day.  

A November 2006 VA outpatient treatment record found the 
veteran to be doing better, with a more positive attitude.  
He had resolved issues with his mother and was more 
enthusiastic about his arcade business.  His mood had 
improved since resuming Prozac.  He continued to gamble, but 
claimed his lifestyle was not compromised by it.  

The veteran was well groomed and casually dressed.  He was 
clam, pleasant and polite.  Speech rate and volume were 
normal.  Mood was better and affect was full.  Thought 
process was good and organized.  Suicidal and homicidal 
ideation was denied, as were hallucinations and delusions.  
Insight and judgment were fair.  He did not appear to be a 
danger to himself or others.  No overt PTSD symptoms were 
present that day.  

The veteran's PTSD symptoms are indicative of a 30 percent 
rating evaluation, but not of a 50 percent evaluation.  His 
symptoms generally involved occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).  VA 
records repeatedly found him to be of a depressed mood.  He 
also reported anxiety in relation to meeting new people, as 
well as being suspicious and guarded.  Chronic sleep 
impairment was reported in his VA examinations, including 
problems falling and staying asleep, though he did report 
sleeping well when he was asleep.  His memory was found to be 
normal in June 2006, except in terms of possible age-related 
recent memory loss.  He had intermittent periods of an 
inability to perform his occupational tasks, as indicated by 
his report of problems in the June 2006 VA examination, 
denial of problems in April 2004, and enthusiasm regarding 
his business in November 2006.  However, he was employed, ran 
a business, and maintained a network of friends.   He thus 
generally functioned satisfactorily both at work and in a 
social environment, and was also able to care for himself, 
which included the ability to groom himself.  

A 50 percent rating, however, would not be warranted.  His 
symptoms did not rise to a level of occupational and social 
impairment with reduced reliability and productivity.  For 
example, the veteran's affect was generally appropriate, as 
was his speech.  He continuously worked at both his job and 
his arcade business.  Although he did have intermittent 
periods of difficulty, he did not display a general reduced 
reliability and productivity, as indicated in his various 
reports of both having problems and not having problems with 
his employment.  No panic attacks were reported, though some 
anxiety was noted.  His judgment was repeatedly found to be 
normal.  Additionally, although there were some disturbances 
of motivation and mood, they were not to such a degree as to 
cause him to be unable to maintain his employment, his 
business, and his network of friends.  

Additionally, the veteran's GAF scores, ranging from 61 to 
64, indicate mild symptoms, with the ability to generally 
function pretty well.  The GAF scores thus support a 30 
percent rating over a 50 percent evaluation.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is at least in equipoise for a 
grant of a 30 percent rating evaluation, the benefit of the 
doubt rule applies.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991). The veteran's claim for a rating increase, to the 
extent of a 30 percent rating evaluation for PTSD, and no 
greater, is granted.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for PTSD, and no more, is 
granted.





____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


